DETAILED ACTION


This Office Action is in response to the request for continued examination, filed on September 24, 2021.  Primary Examiner acknowledges Claims 1-20 and 74-77 are pending in this application, with Claim 1 having been currently amended, Claims 75-77 having been newly added, and Claims 21-74 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5-12, 15-20, and 75-77 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ovzinsky (9,731,090). 
The applied reference has a common assignee (ResMed) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).  Primary Examiner notes the effectively filed date of this instant application is March 28, 2019; however, the effective filing date of this prior art has a patent date of August 15, 2017 which is before the one (1) year grace period.  

As to Claim 1, Ovzinsky discloses a patient interface (Figure 6), comprising: a plenum chamber (defined by the region of 510 remote from the patient’s nasal region, “FIG. 6 shows an example of a pair of air delivery conduits communicated with the patient interface. As illustrated, a first cuff or end 520(1) of each conduit 520 may be adapted to engage a respective end or inlet of the patient interface 510 (e.g., nasal prong/nozzle arrangement) and the second cuff or end 520(2) may be adapted to engage a respective end of a manifold 515 communicated with the outlet of the PAP device via another air delivery conduit.” Column 7, Lines 30-40) pressurizable to a therapeutic pressure of at least 6 cm of water above ambient pressure (“the PAP device generates a supply of pressurized air (e.g., 2-30 cm H.sub.2O) that is delivered to the patient interface via the air delivery conduit.” Column 6, Lines 1-10), said plenum chamber (defined by the region of 510 remote from the patient’s nasal region) including a plenum chamber inlet port (520(1), “a first cuff or end 520(1) of each conduit 520 may be adapted to each conduit 520 may be adapted to engage a respective end or inlet of the patient interface 510 (e.g., nasal prong/nozzle arrangement) and the second cuff or end 520(2) may be adapted to engage a respective end of a manifold 515 communicated with the outlet of the PAP device via another air delivery conduit. In this example, each conduit 520 is adapted to extend from adjacent to or under the patient's nose, over the patient's cheeks, between the patient's eye and ear, and terminate at the crown of the patient's head.” Column 7, Lines 30-each conduit 520 is adapted to extend from adjacent to or under the patient's nose, over the patient's cheeks, between the patient's eye and ear, and terminate at the crown of the patient's head.” Column 7, Lines 30-40); wherein the at least one gas delivery tube (520) includes an inner textile layer (one of 655 defined as the portion of the gas delivery conduit x20 proximate to the patient’s face, as shown in Figures 10-15 in which each of 621 and 622 form the entire gas delivery conduit 620 or x20, “Each conduit portion 621, 622 includes an inner layer of a film laminate 650 that forms an interior surface of the conduit and an outer layer of a textile or fabric 655 that forms an exterior surface of the conduit.” Column 12, Lines 30-45) and an outer textile layer (other of 655 defined as the portion of the gas delivery conduit x20 remote to the patient’s face), the inner textile layer (one of 655) being joined to the outer textile layer (other of 655) along a first edge of the gas delivery tube (x20) thereby forming a first seam (defined as one of the regions upon which 621 and 622 are attached) such that the inner textile layer (one of 655) is spaced from the outer textile layer (other of 655) along a central portion of the gas delivery tube (x20) to form a tubular shaped gas passageway to convey the flow of air, wherein the first seam (defined as one of the regions upon which 621 and 622 are attached) closes off a lateral side of the gas passageway to prevent the escape of the flow of air to the atmosphere, and the first seam (defined as one of the regions upon which 621 and 622 are attached) provides rigidity to the gas delivery tube (x20).  
it should be appreciated that the conduit portions may be asymmetrical.” (Column 12, Lines 40-45).  Consequently, it is understood if the conduit portions (x21 and x22) of the gas delivery tube (x20) are “asymmetrical” the cross-sectional shape of these conduit portions (x21 and x22) would be different whereby one shape would be more planar than the other and this configuration would effectuate the operational characteristics of the gas delivery tube. Consequently, based in this disclosure of the “asymmetrical” cross sectional shape, Ovzinsky discloses the inner textile layer (one of 655 which extends beyond the midpoint of symmetry of the tubular gas delivery tube) has a substantially planar cross sectional shape, wherein the outer textile layer (other of 655 which is complementary the remaining shape of the tubular gas delivery tube) has a predetermined non-planar cross sectional shape.  
Regarding the limitations to “wherein the outer textile layer is resilient such that when subjected to external force the cross- sectional shape of the outer textile layer is altered, and when the external force is released the outer textile layer returns to the pre-determined non-planar cross-sectional shape”, Primary Examiner notes Ovzinsky discloses “In use, such a conduit keeps its form in the absence of external force. However, the conduit is also collapsible and, when sufficient external force is applied, the conduit collapses. The form holding and collapsible features are particularly useful in the configuration shown in FIG. 6 which includes two conduits 520, one on each side of the patient's head. While both conduits maintain their form in the absence of external force, when the patient is lying in bed and turns to one side, the respective conduit conveniently collapses, thus improving patient comfort. The remaining conduit maintains the air supply to the patient interface 510. The conduit may also be air impermeable.” (Column 12, Line 55 thru Column 13, Line 5). 
Regarding the seam language, Ovzinsky explicitly discloses “the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622. During the thermoforming process, the laminate adheres to the fabric giving it air impermeable properties. The two conduit portions 621 and 622 can then be seam welded as shown in FIG. 13 (e.g., RF weld to couple the conduit portions) and then ultrasonically die cut as shown in FIG. 14 (e.g., to remove seam edges) to create an air tight textile conduit.” (Column 12, Lines 50-60).  
Thus, it is clear that Ovzinsky discloses all of the elements of the claimed invention whereby there is a plenum chamber, a seal forming structure, a positioning and stabilizing structure, and a series of tube configurations which permit for collapsible resiliency in the face of external forces. 
As to Claim 3, Ovzinsky discloses the at least one gas delivery tube (x20) further includes an inner textile membrane (x50, “Each conduit portion 621, 622 includes an inner layer of a film laminate 650 that forms an interior surface of the conduit and an outer layer of a textile or fabric 655 that forms an exterior surface of the conduit. In an example, the film laminate is a polyurethane or medical grade film, and the textile is a thermoformable fabric. The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622.” Column 12, Lines 40-55) provided to the inner textile layer (x55, “The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both 
As to Claim 5, Ovzinsky discloses an inner textile layer (x55 one of 621/622) is joined to an outer textile layer (x55 other of 621/622) along a second edge (Figure 13 and 14) of the gas delivery tube (x20) thereby forming a second seam (“seam welded” Column 12, Lines 50-60) of the gas delivery tube (x20). 
As to Claim 6, Ovzinsky discloses the inner textile layer (x55) is floppy (“In use, such a conduit keeps its form in the absence of external force. However, the conduit is also collapsible and, when sufficient external force is applied, the conduit collapses. The form holding and collapsible features are particularly useful in the configuration shown in FIG. 6 which includes two conduits 520, one on each side of the patient's head. While both conduits maintain their form in the absence of external force, when the patient is lying in bed and turns to one side, the respective conduit conveniently collapses, thus improving patient comfort. The remaining conduit maintains the air supply to the patient interface 510. The conduit may also be air impermeable.” Column 12, Line 55 thru Column 13, Line 5). 
As to Claim 7, Ovzinsky discloses the inner textile layer (x55) is secured to (best seen Figure 14) the outer textile layer (x55), wherein the outer textile layer (x55) imparts tension on the inner textile layer (x55).
As to Claim 8, Ovzinsky discloses the inner textile layer (x55) forms an exterior textile sheet (best seen Figures 10-14), wherein the inner textile membrane (x50) is provided to the inner surface of the inner textile layer (x55), wherein the inner textile membrane (x50) is a film laminate 650 that forms an interior surface of the conduit and an outer layer of a textile or fabric 655 that forms an exterior surface of the conduit. In an example, the film laminate is a polyurethane or medical grade film, and the textile is a thermoformable fabric. The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622.” Column 12, Lines 40-55).
As to Claim 9, Ovzinsky discloses the at least one gas delivery tube (x20) is configured to extend continuously from a right side of the patient, along the parietal bone, to the left side of the patient (through the manifold 515, best seen Figure 6, “a first cuff or end 520(1) of each conduit 520 may be adapted to engage a respective end or inlet of the patient interface 510 (e.g., nasal prong/nozzle arrangement) and the second cuff or end 520(2) may be adapted to engage a respective end of a manifold 515 communicated with the outlet of the PAP device via another air delivery conduit.” Column 7, Lines 30-40). 
As to Claim 10, Ovzinsky discloses at least one gas delivery tube (x20) includes an air supply conduit (515, “a first cuff or end 520(1) of each conduit 520 may be adapted to engage a respective end or inlet of the patient interface 510 (e.g., nasal prong/nozzle arrangement) and the second cuff or end 520(2) may be adapted to engage a respective end of a manifold 515 communicated with the outlet of the PAP device via another air delivery conduit.” Column 7, Lines 30-40).
As to Claim 11, Ovzinsky discloses the outer textile layer (x55) forms an exterior textile sheet (best seen Figures 10-14), wherein the outer textile membrane (x50) is provided to the 
As to Claim 12, Ovzinsky discloses a width of the first seam (“seam welded” Column 12, Lines 50-60) is varied along a length of the at least one gas delivery tube (x20). 
As to Claim 15, Ovzinsky discloses the inner textile layer (x55) and the outer textile layer (x55) are joined together without stitching - “The two conduit portions 621 and 622 can then be seam welded as shown in FIG. 13 (e.g., RF weld to couple the conduit portions) and then ultrasonically die cut as shown in FIG. 14 (e.g., to remove seam edges) to create an air tight textile conduit.” (Column 12, Lines 50-60). 
As to Claim 16, the modified Ovzinsky, specifically Ovzinsky discloses the at least one gas delivery tube (x20) having a conformable inner textile membrane (x50 on one of 621/622, “Each conduit portion 621, 622 includes an inner layer of a film laminate 650 that forms an interior surface of the conduit and an outer layer of a textile or fabric 655 that forms an exterior surface of the conduit. In an example, the film laminate is a polyurethane or medical grade film, and the textile is a thermoformable fabric. The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622.” Column 12, Lines 40-55) provided to the inner textile layer (x55), the inner textile membrane (x50) being air impermeable, and a conformable outer textile membrane (x50 on other of 621/622, “Each conduit portion 621, 622 includes an inner layer of a film laminate 650 that forms an interior surface of the conduit and an outer layer of a textile or fabric 655 that forms an exterior surface of the conduit. In an example, the film laminate is a polyurethane or medical grade film, and film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622.” Column 12, Lines 40-55) provided to the outer textile layer (x55), the outer textile layer (x55) being air impermeable. Further, Ovzinsky discloses the inner textile layer (x55) and the outer textile layer (x55) are joined together without stitching - “The two conduit portions 621 and 622 can then be seam welded as shown in FIG. 13 (e.g., RF weld to couple the conduit portions) and then ultrasonically die cut as shown in FIG. 14 (e.g., to remove seam edges) to create an air tight textile conduit.” (Column 12, Lines 50-60). 
As to Claim 17, Ovzinsky discloses the inner textile layer (x55) and the outer textile layer (x55) are joined together  - The two conduit portions 621 and 622 can then be seam welded as shown in FIG. 13 (e.g., RF weld to couple the conduit portions) and then ultrasonically die cut as shown in FIG. 14 (e.g., to remove seam edges) to create an air tight textile conduit.” (Column 12, Lines 50-60).   Ovzinsky is absent to the statement of “rigidizers” thus, the claimed limitation of “rigidizers not utilized” is inherent. 
As to Claim 18, Ovzinsky discloses “In use, such a conduit keeps its form in the absence of external force. However, the conduit is also collapsible and, when sufficient external force is applied, the conduit collapses. The form holding and collapsible features are particularly useful in the configuration shown in FIG. 6 which includes two conduits 520, one on each side of the patient's head. While both conduits maintain their form in the absence of external force, when the patient is lying in bed and turns to one side, the respective conduit conveniently collapses, thus improving patient comfort. The remaining conduit maintains the air supply to the patient interface 510. The conduit may also be air impermeable.” (Column 12, Line 55 thru Column 13, Line 5).   Consequently the configuration upon which there is the least external force will facilitate the movement of the inner textile layer (x55) away from the outer textile layer (x55). 
As to Claim 19, Ovzinsky discloses “The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622.” (Column 12, Lines 50-55). Consequently, the gas delivery tube (x20) is constructed with conformable materials (x50 - “film laminate”) upon which the outer textile layer (x55) is thermoformed to non-planar cross sectional shape of the outer textile layer (x55).
As to Claim 20, please see the rejection of Claim 1 which addresses the concept of the external force.  Ovzinsky discloses “The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622.” (Column 12, Lines 50-55).  By this configuration the claimed orientations of “orthogonal” are considered.
As to Claims 75-77, Ovzinsky discloses “The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622. … The two conduit portions 621 and 622 can then be seam welded as shown in FIG. 13 (e.g., RF weld to couple the conduit portions) and then ultrasonically die cut as shown in FIG. 14 (e.g., to remove seam edges) to create an air tight textile conduit.” (Column 12, Lines 50-65).  As addressed Ovzinsky discloses the “the film laminate is a polyurethane or medical grade film, and the textile is a thermoformable fabric.” (Column 12, Lines 45-50).   Still further, related to Claim 76, Ovzinsky silicone, polyurethane or synthetic polyisoprene” are functionally equivalent materials. (Column 8, Lines 30-40). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious over Ovzinsky (9,731,090) in view of Meyer et al. (2005/0284481). 
The applied reference has a common assignee (ResMed) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).  Primary Examiner notes the effectively filed date of this instant application is March 28, 2019; however, the effective filing date of this prior art has a patent date of August 15, 2017 which is before the one (1) year grace period.  
As to Claim 2,  Ovzinsky discloses the configuration of an inner textile layer (one of 655) and an outer textile layer (other of 655) for the construction of a gas delivery tube (x20) wherein the gas delivery tube (x20) is constructed of two parts (x21 and x22). 
Yet, Ovzinsky does not expressly disclose “wherein the inner textile layer has different material properties than the outer textile layer.”
CPAP respirator” Para 0021-0022) and further conveyed through a gas delivery tube (5/6, “The breathing gases fed in pass through a channel 5 integrated in the strap in FIG. 1 and enter the interior of the mask body from there. The breathing gases fed in may also pass through a channel 6 which is likewise integrated within the strap.” Para 0020) to the patient interface (1, “FIG. 1 shows a CPAP mask designed as a nose mask, whose mask body comprises a rigid frame 1.” Para 0020) having a chamber region (3, “the frame 1 is provided with a moldable support frame 3 in the form of a grid-like skeleton, which approximately predetermines the shape of the mask body.” Para 0020) whereby a seal forming structure (2, “this frame 1 carries a flexible, very soft seal 2, which is supported by the internal pressure, which is provided by the CPAP respirator.” Para 0020) is supplied to encompass the nose of the patient (best seen Figures 2 and 3).  Further, Meyer teaches the configuration of the gas delivery tubes (5/6) as “an at least two-layer textile fabric, in which the layers are connected with one another such that they form longitudinally extending channels.” (Para 0009). Finally, Meyer’s teaches the gas delivery tube construction for the same purpose of “external force” response having an expanded configuration and a non-expanded configuration as best seen in Figure 1 - “FIG. 1 illustrates the two pathways with channel 6 shown in the non-unfolded (not expanded) state, which may be due, for example, to the head lying on a bed.” (Para 0020). Consequently, the configuration of the gas delivery tube is a function of the pneumatic resistance whereby variations in thickness and number of fabric layers may effect the characteristics of the gas delivery tube.  Thus, an external force such due to “the head lying 
	With respect to the material composition of the gas delivery tubes, Meyer teaches “The pneumatic resistance can be set for different conditions of use by using different mesh sizes, fabric thicknesses and a variable number of fabric layers.” (Para 0020), wherein “individual areas with different numbers of layers can be formed, which have different pneumatic resistances, as a result of which the discharge geometry can be affected by the mask body. The flow resistance can thus be adapted to the standby pressure, which is preferably set, by varying the number of layers. It is also possible to form zones with different flow resistances by combining different fabric structures.” (Para 0012). 
	Therefore, it would have been obvious to one having ordinary skill in the art to construct the gas delivery tubes of Ovzinsky to have different material properties between the inner textile layer and the outer textile layer, as taught by Meyer to control the “discharge geometry” and create “zones with different flow resistances”. 
	As to Claim 4, the modified Ovzinsky, specifically Ovzinsky discloses the at least one gas delivery tube (x20) having a conformable inner textile membrane (x50 on one of 621/622, “Each conduit portion 621, 622 includes an inner layer of a film laminate 650 that forms an film laminate is a polyurethane or medical grade film, and the textile is a thermoformable fabric. The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622.” Column 12, Lines 40-55) provided to the inner textile layer (x55), the inner textile membrane (x50) being air impermeable, and a conformable outer textile membrane (x50 on other of 621/622, “Each conduit portion 621, 622 includes an inner layer of a film laminate 650 that forms an interior surface of the conduit and an outer layer of a textile or fabric 655 that forms an exterior surface of the conduit. In an example, the film laminate is a polyurethane or medical grade film, and the textile is a thermoformable fabric. The film laminate 650 is applied to the fabric 655 (FIG. 11), and then the fabric and laminate are both thermoformed to create symmetrical complementary shapes (FIG. 12), i.e., conduit portions 621, 622.” Column 12, Lines 40-55) provided to the outer textile layer (x55), the outer textile layer (x55) being air impermeable. 
	Yet, Ovzinsky does not expressly disclose the “outer textile layer is thicker than the inner textile layer”. 
	Regardless this configuration is obvious to try from a finite number of predictable results as a function of the teachings of Myer, which discloses the variations in pneumatic resistance can result from “different conditions of use by using different mesh sizes, fabric thicknesses and a variable number of fabric layers.” (Para 0020, also see 0012). Consequently, the decision to have the outer textile layer thicker than the inner textile layer has a known result effective variable of providing a different region having a different flow resistance. 

As to Claims 13 and 14, the modified Ovzinsky discloses the configuration of an “asymmetrical” the cross-sectional shape of these conduit portions (x21 and x22) would be different whereby one shape would be more planar than the other and this configuration would effectuate the operational characteristics of the gas delivery tube. Consequently, based in this disclosure of the “asymmetrical” cross sectional shape, Ovzinsky discloses the inner textile layer (one of 655 which extends beyond the midpoint of symmetry of the tubular gas delivery tube) has a substantially planar cross sectional shape, wherein the outer textile layer (other of 655 which is complementary the remaining shape of the tubular gas delivery tube) has a predetermined non-planar cross sectional shape.  
Yet, Ovzinsky does not expressly disclose the curvatures of each of the outer textile layer and the inner textile layer.  As shown in Meyers the curvature of the greater inner textile layer would have a flatter orientation along the head of the wearer, than the outer textile 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the gas delivery tube to have an outer textile layer with a positive curvature and the inner textile layer with no curvature, a known result effective suitable for providing variations of flow resistance along the gas delivery tube.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot. 
Although the newly recited limitations have overcome the previous prior art rejection, the claims remain rejected with the prior art as telegraphed in the final rejection on Page 26 - Ovzinsky (9,731,090) and Meyer et al. (2005/0284481).  Upon further consideration it appears Ovzinsky (9,731,090) alone and in combination with Meyer et al. (2005/0284481) read on the claimed subject matter.  
Primary Examiner notes: The applied reference has a common assignee (ResMed) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).  Primary Examiner notes the effectively filed date of this instant application is March 28, 2019; however, the effective filing date of this prior art has a patent date of August 15, 2017 which is before the one (1) year grace period.  
In light of the disclosure of Ovzinsky (9,731,090) alone and in combination with Meyer et al. (2005/0284481) the subject matter of the claims remains rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785